Exhibit 10.1
 
 
AMENDMENT
 
to
 
SECURITIES PURCHASE AGREEMENT
 
This AMENDMENT to Securities Purchase Agreement (the “Amendment”), dated as of
November 6, 2013, is entered into by and among Alliqua, Inc., a Florida
corporation (the “Company”), and Crossover Healthcare Fund, LLC (the
“Purchaser”).
 
W I T N E S S E T H:
 
WHEREAS, the Company and the Purchaser previously entered into that certain
Securities Agreement, dated as of October 22, 2013 (the “Agreement”);
 
WHEREAS, pursuant with the Agreement, the Company agreed to issue and sell to
the Purchaser and, the Purchaser agreed to purchase from the Company, at a
purchase price of $1,000,000 (the “Purchase Price”), (a) 250,000 shares of the
Company’s Series A Convertible Preferred Stock, par value $0.001 per share (the
“Preferred Shares”), (b) a five year warrant to purchase 5,555,555 shares of the
Company’s common stock, par value $0.001 per share (the “Common Stock”) at an
exercise price of $0.10 per share (the “$0.10 Warrant”), and (c) a five year
warrant to purchase 5,555,555 shares of Common Stock at an exercise price of
$0.11 per share (the “$0.11 Warrant”);
 
WHEREAS, the Company and the Purchaser desire to amend the Agreement in order to
eliminate the Company’s obligation to issue the $0.11 Warrant to the Purchaser
and the Purchaser’s right to receive the $0.11 Warrant under the Agreement;
 
WHEREAS, the Agreement may be amended by the Company and the holders of at least
fifty-one percent (51%) of the Preferred Shares then outstanding; and
 
WHEREAS, the Company and the Purchaser, as holder of all of the Preferred Shares
outstanding, desire to amend the Agreement as set forth below.
 
NOW, THEREFORE, in consideration of the premises and mutual covenants and
obligations hereinafter set forth, the parties hereto, intending legally to be
bound, hereby agree as follows:
 
1. Section 1.1 of the Agreement is hereby amended and restated in its entirety
to read as follows:
 
“Purchase and Sale of Preferred Shares and Warrant.  Upon the following terms
and conditions, the Company shall issue and sell to the Purchaser and, in
consideration of and in express reliance upon the representations, warranties,
covenants, terms and conditions of this Agreement, the Purchaser agrees, to
purchase from the Company, at a purchase price of $1,000,000 (the “Purchase
Price”), (a) 250,000 shares of the Company’s Series A Convertible Preferred
Stock, par value $0.001 per share (the “Preferred Shares”), and (b) a five year
warrant (the “Warrant”) to purchase 5,555,555 shares of the Company’s common
stock, par value $0.001 per share (the “Common Stock”) at an exercise price of
$0.10 per share.  The designation, rights, preferences and other terms and
provisions of the Series A Convertible Preferred Stock are set forth in the
Certificate of Designation of the Relative Rights and Preferences of the Series
A Convertible Preferred Stock attached hereto as Exhibit B (the “Certificate of
Designation”). The Warrant shall be in the form attached hereto as Exhibit
C.  The Company and the Purchaser are executing and delivering this Agreement in
accordance with and in reliance upon the exemption from securities registration
afforded by Rule 506 of Regulation D (“Regulation D”) as promulgated by the
United States Securities and Exchange Commission (the “Commission”) under the
Securities Act of 1933, as amended (the “Securities Act”) or Section 4(2) of the
Securities Act.”
 
2. All references to “Warrants” in the Agreement are hereby replaced with
“Warrant” and all corresponding grammatical conjugations shall be amended from
the plural to the singular, as applicable.
 
3. Except as modified and amended herein, all of the terms and conditions of the
Agreement shall remain in full force and effect.
 
4. This Amendment shall be governed by and construed in accordance with the laws
of the State of New York without application of the conflict of laws provisions
thereof.
 
[Signature page follows]
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Amendment is executed and entered into effective as of
the date first written above.
 

 
ALLIQUA, INC.
             
By: /s/ Brian
Posner                                                                   
 
      Name: Brian Posner
      Title:   Chief Financial Officer
         
CROSSOVER HEALTHCARE FUND, LLC
             
By: /s/ Navroze M.
Alphonse                                                                   
 
      Name: Navroze M. Alphonse
      Title:   Managing Partner


